*203OPINION OF THE COURT
Per Curiam.
Having unsuccessfully prosecuted two prior motions for leave to appeal, and one motion for reargument or, in the alternative, a stay, defendant Frota Oceánica Brasileira, S.A. (FOB) has now simultaneously appealed as of right from a patently nonfinal Supreme Court judgment, and moved for leave to appeal from the same Supreme Court judgment, a patently nonfinal Supreme Court order, and seven separate Appellate Division orders, all of which had been the subject of at least one and, in some cases, two prior motions for leave to appeal. The appeal and the motion are plainly insupportable because of numerous jurisdictional defects and, for that reason, the appeal and the motion should be dismissed. Further, because the appeal and the motion are utterly without legal support, are procedurally defective on numerous grounds and were evidently made for the purpose of delaying enforcement of the money judgments entered in plaintiffs’ favor, we conclude, upon plaintiffs’ cross motion for such relief, that a sanction in the amount of $2,500 should be imposed upon defendant FOB (see, 22 NYCRR 130-1.1 — 130-1.5).
Accordingly, the appeal and the motion for leave to appeal should be dismissed, the cross motion for sanctions granted and a sanction in the amount of $2,500 should be imposed upon defendant Frota Oceánica Brasileira, S.A.
Judge Smith taking no part.
On the Court’s own motion, appeal dismissed, without costs, upon the ground that the judgment appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal dismissed upon the grounds: (1) that movant has already sought leave to appeal from the Appellate Division orders entered on November 13, 1997, June 24, 1997 (two orders), January 12, 1995, May 1, 1990 (two orders) and May 14, 1987; and (2) that the May 30, 1995 judgment “as modified and entered on March 27, 1998” and the March 23, 1998 Supreme Court order sought to be appealed from do not finally determine the action within the meaning of the Constitution. Cross motion for sanctions granted and sanction in the amount of $2,500 imposed upon appellant Frota Oceánica Brasileira, S.A.